Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment 
The Preliminary Amendment filed on 08/14/2018 has been considered.
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 08/14/2018, 11/26/2018, 08/16/2019, 02/14/2020, and 01/04/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The drawings in Figs. 4A and 5A, for example are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The reference number “401” is not in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the reference number “403” is not in the drawings. (See para [0036]).
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 22-26, 29-32, 39 and 40 are objected to because of the following informalities:  
Regarding claims 22, 30, 31, 39 and 40, the phrase “to be” is grammatically incorrect. The simple indicative of the verb is suggested as a replacement.
Regarding claim 29, the first occurrence of the word “frequency” requires an article.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-26, 32, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation, “wherein the first or second [differential] transmission paths comprise”, as recited in claims 22, 32, and 40, is unclear with regard to whether the claim is satisfied when only one of the transmission paths has the recited properties, or if both must have the properties.
Reference(s) Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. White et al. (US 20070085108 A1) teaches in, i.e., ¶0118-¶0119, and related texts, 
	an apparatus comprising a die(not shown) with a side; and 
a set of solder balls coupled to the die along the side (see IC, i.e., flip chip; and (see ¶0162) (note, the flip chip is known as controlled collapse chip connection or its abbreviation, C4, is a method for interconnecting dies such as semiconductor devices, IC chips, integrated passive devices and microelectromechanical systems, to external circuitry with solder bumps (or set of solder balls) that have been deposited onto the chip pads); and 
a laminate based substrate (see Fig. 17F, i.e.,) adjacent to the set of solder balls. White further teaches including a diplexer for multi-band wireless application includes a liquid crystal polymer (LCP) layer, for example, but fails to teach and/or suggest the laminate based substrate having the diplexer embedded in it, wherein the diplexer is communicatively coupled to the die via at least one of the solder balls of the set, wherein the diplexer comprises: a first differential 
This Application was searched in https://iq.ip.com/discover and https://scholar.google.com/ in view of the claimed invention.
Allowable Subject Matter
Claims 21, 27-28, and 33-38 are allowed.
The following is an examiner’s statement of reasons for allowance: please see ¶0010 as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816